 

 

Case 1:20-cv-02983-GBD Document5 F

  
 

ONCALEY BPS |

UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK '

 

Catherine Tinelli individually and on behalf of all others
similarly situated,

 

Plaintiff(s), 20cv02983(GBD)
INITIAL PRETRIAL
-against- CONFERENCE

Costco Wholesale Corporation,
Defendant(s).

 

TO: The Attorney(s) for Defendant(s):

This case has been designated an electronic case and has been assigned to this Court for all
purposes. Counsel for all parties are required to promptly register as filing "USERS" in accordance with the
procedure for Electronic Case Filing.

Counsel for all parties are hereby directed to attend a conference at the time and place fixed below, for
the purpose of Case Management and scheduling pursuant to Fed. R. Civ. P. 16. You are directed to furnish
all attorneys in this action with copies of this order and enclosures, and to furnish chambers with a copy of any
transmittal letter(s). If you are unaware of the identity of counsel for any of the parties, you must forthwith send
a copy of the notice and rules to that party personally.

An Snitial pretrial conference will be held on Wednesday, July 22, 2020 at 9:30 a.m. at the United
States District Courthouse, 500 Pearl Street, New York, New York, Courtroom 11A.

No application for adjournment will be considered unless made at least one week prior to the date of
this initial conference.

Enclosed is a proposed Case Management Plan and Scheduling Order, pursuant to Rules 16 and 26(f)
of the Federal Rules of Civil Procedure. Counsel for all parties are directed to confer regarding the proposed
plan and order. If the proposed schedule is agreeable to all parties, counsel! shall sign and file the enclosed
plan and order with the Court seven (7) days before the date of the initial pretrial conference. If counsel agree
that a different plan and schedule is appropriate, counsel shall sign and file a different proposed plan and
schedule for the Court's consideration seven (7) days before the date of the pretrial conference. In the
absence of agreement, the Court, after hearing from counsel, will order a Case Management Plan and
schedule at the conference. Absent extraordinary circumstances, the Plan shall provide that the case be ready
for trial within six months.

In addition to the matters covered in the Case Management Plan, counsel should also be prepared to
address at the conference the factual and legal bases for their claims or defenses, any issue as to subject
matter jurisdiction, and any other issue relevant to case management.

Dated: New York, New York
April 14, 2020

inca & Dome

Ce GE B. DANIELS
nitecStates District Judge

 

 

 
Case 1:20-cv-02983-GBD Document 5 Filed 04/14/20 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
Catherine Tinelli individually and on behalf of all others
similarly situated,

 

Plaintiff(s),
-against- 20cv2983(GBD)
CIVIL CASE MANAGEMENT
Costco Wholesale Corporation, PLAN AND SCHEDULE
Defendant(s)

x

After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal
Rules of civil Procedure.

 

1. An Initial pretrial conference will be held on Wednesday, July 22, 2020 at 9:30
a.m. at the United States District Courthouse, 500 Pearl Street, New York, New
York, Courtroom 11A.

2. No Additional parties may be joined October 21, 2020
3. No amendment to the pleadings will be permitted October 21, 2020.

4. Except for good cause shown, all discovery shall be commenced in time to be
completed by November 18, 2020. The court expects discovery to be completed
within 90 days of the first scheduling conference unless, after the expiration of
that 90 days period, all counsel stipulate that additional time (not to exceed 60
more days) is needed to complete discovery. In such event, discovery may be
extended by the parties on consent, without application to the Court, provided the
parties are certain they can still meet the discovery completion date ordered by
the Court. The discovery completion date shall not be adjourned except upon a
showing of extraordinary circumstances.

5. Dispositive motions are to be served by December 16, 2020. Answering
papers are to be served within 14 days. Reply papers are to be served within
seven (7) days. In the event a dispositive motion is made, the date for submitting
the Joint Pretrial Order shall be changed from that shown herein to three (3)
weeks from the decision on the motion. The final pretrial conference shall be
adjourned to a date four (4) weeks from the decision on the motion.

6. A final pretrial conference will be held January 20, 2021 at 9:45 a.m.
7. The Joint Pretrial Order shall be filed no later than January 13, 2021. The

requirements for the pretrial order and other pretrial submissions shall be
governed by the Court's Individual Rules of Practice.

 
Case 1:20-cv-02983-GBD Document5 Filed 04/14/20 Page 3 of 3

8. All motions and applications shail be governed by the Court's Individual Rules of
Practice.

9. The parties shall be ready for trial within 48 hours, notice on or February 10, 2021. The
estimated trial time is days, and this is a (jury)(non-jury) trial.

10. A Status Conference will be heid on September 16, 2020 at 9:45 a.m.

Dated: April 14, 2020 |
New York, New York

SO ORDERED: |

 

George B. Daniels |
United States District Judge

Attorney for Plaintiff(s)

Attorney for Defendant(s)

 

 
